Citation Nr: 0410486	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  99-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for a left upper extremity 
disorder, as secondary to the residuals of a left mastectomy.  

2. Entitlement to a increased rating for the residuals of bunion 
surgery of the right foot, currently evaluated as 10 percent 
disabling.  

3. Entitlement to a increased rating for the residuals of a 
fracture of the right second toe, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years until her 
retirement in May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a left upper 
extremity disorder.  The appeal is also taken from a May 1999 RO 
decision that denied an increased rating for the residuals of 
bunion surgery of the right foot and increased the evaluation of 
the veteran's right second toe fracture residuals to 10 percent 
disabling.  

The veteran testified at a video-hearing at the RO before a member 
of the Board in November 2003.  

The veteran had also appealed the effective date assigned for 
special monthly compensation for loss of her left breast.  She 
withdrew this issue from consideration at her hearing before a 
member of the Board in November 2003.   

The veteran has raised the issue of secondary service connection 
for a disability of the left foot.  This claim is referred to the 
RO for appropriate action.



REMAND

The veteran is claiming service connection for a left upper 
extremity disorder, which she believes is a residual of the left 
breast mastectomy, for which service connection has been 
established.  She was examined by VA in November 1998, at which 
time the findings were inconsistent and an opinion was rendered 
that "she does not have any residual motor strength from the 
surgery. . ."  Medical opinions have been received from her 
private physician that are to the effect that the veteran has had 
problems of numbness and other difficulties of her left arm since 
the mastectomy she underwent in 1994.  The possibility of a 
relationship should be explored.  

Regarding the claims for increased ratings for right foot 
disorders, it is noted that the veteran underwent right foot 
surgery in September 2003.  She has not been examined for 
compensation purposes since that surgery.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The appellant should be scheduled for VA foot examination to 
determine the current extent of her right foot and toe 
disabilities.  The examiner must provide a thorough description of 
the appellant's service-connected disorder and render objective 
clinical findings concerning the severity of the disability, to 
include observations of pain on motion, deformity, excess 
fatigability, incoordination, weakened movement and other 
functional limitations, if any.  The examiner must then render an 
opinion concerning the effect of the appellant's service-connected 
disability on her ordinary activity and her ability to procure and 
maintain employment.  The claims folder should be made available 
to the examiner for review in conjunction with the examination, 
and the examiner should acknowledge such review in the examination 
report.  The examiner should provide the rationale for all 
conclusions reached.

3.  After obtaining any necessary consent, the RO should obtain 
copies of medical records of treatment rendered to the veteran by 
Steven A. Madden, M.D.

4.  The appellant should be scheduled for a VA examination to 
ascertain whether there is a relationship between the veteran's 
left mastectomy and any abnormality of the left upper extremity.  
The examiner should be requested to render an opinion regarding 
whether it is at least as likely as not (that is, a probability of 
50 percent or better) that the left upper extremity disorder is 
due to or aggravated by the veteran's service connected left 
mastectomy.  The claims folder should be made available to the 
examiner for review in conjunction with the examination, and the 
examiner should acknowledge such review in the examination report.  
The examiner should provide the rationale for all conclusions 
reached.

5.  Thereafter, the RO should readjudicate the issues on appeal.  
If the determination remains unfavorable to the veteran, she 
should be provided with a supplemental statement of the case 
(SSOC) that addresses all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered.  The veteran should be given an 
opportunity to respond to the SSOC prior to returning the case to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).





